Dissenting Opinion by
Hoffman, J.:
Appellant contends that the lower court erred in dismissing his second PCHA petition, on remand for leave to amend from the Supreme Court, without an evidentiary hearing.
On May 12, 1966, appellant was convicted by a jury of armed robbery, assault and battery, larceny, and receiving stolen goods. Appellant filed his first PCHA petition on December 7, 1966. This petition was dismissed after an evidentiary hearing at which appellant was represented by counsel. Appellant filed a second PCHA petition on November 12, 1971, which was dismissed without a hearing or leave to amend on August 2, 1973. From that dismissal, an appeal was taken to our Court. Commonwealth v. Owens, 226 Pa. Superior Ct. 479, 313 A.2d 308 (1973) (affirmed per curiam by an equally divided court; Hoffman, J., filed an opinion in support of reversal in which Cercone and Spaeth, JJ., joined). The opinion in support of reversal noted that “[a]t the time of appellant’s trial, in 1966, as well as at the time of the first PCHA petition, on December 7, 1966, there were no definitive safeguards for the defendant who was subjected to a line-up or other form of suggestive identification procedure. But, on June 12, 1967 (just three days before appellant’s first PCHA hearing), the Supreme Court of the United States handed down what has been popularly referred to as the Wade-Stovall-*66Gilbert1 trilogy. While Wade and Gilbert have not been applied retroactively, Stovall, which involved the question of due process violations by the conduct of suggestive identifications, is fully retroactive2.... As appellant’s first petition was filed prior to these decisions, and as his hearing was held just three days after these opinions were filed in the United States Supreme Court, appellant should be permitted to amend his petition to allege and demonstrate ‘extraordinary circumstances.’ ” Commonwealth v. Owens, supra, at 481-482, 313 A. 2d at 309. The Supreme Court, on February 21, 1974, in a short per curiam order, adopted the result urged by the opinion in support of reversal, and granted the appellant leave to amend his second PCHA petition. The appellant filed an amended petition in the lower court on April 24, 1974, alleging that because the Supreme Court handed down the Wade-Stovall-Gilbert decisions only three days before his first PCHÁ hearing, exceptional circumstances were present allowing him to raise such an issue for the first time in his second PCHA petition. On July 1, 1974, the lower court denied appellant’s amended PCHA petition without a hearing. This appeal followed.
The lower court’s dismissal of this petition without a hearing was based on the belief that Stovall did not amount to a significant, retroactive change in the governing law. For reasons that are already of record, I *67cannot agree with this conclusion. Therefore, I believe that this case must be remanded for an evidentiary hearing.
Price and Spaeth, JJ., join in this dissenting opinion.

. United States v. Wade, 388 U. S. 218 (1967) ; Gilbert v. State of California, 388 U. S. 263 (1967); Stovall v. Denno, 388 U. S. 293 (1967) (footnote in original).


. The Stovall rationale has been used by the United States Supreme Court to reverse a criminal conviction as the result of a suggestive lineup antedating the Stovall decision. Foster v. California, 394 U. S. 440 (1969). Compare Neil v. Biggers, 409 U. S. 188 (1972). See also Commonwealth v. Beecham, 438 Pa. 326, 265 A. 2d 372 (1970) (appellant was convicted in 1962; Supreme Court ordered remand for PCHA hearing on Stovall issue).